E                NEY           GENERAL



.4%-rOlaS~       cac.XBRA&
                                             February    21, 1964

             Hon. John C. White                          Opinion No. C-219
             Commissioner of Agriculture
             Capitol Station                             Re:     May a public warehouseman
             Austin, Texas                                       charge the owner of stored
                                                                 cotton for services  per-
                                                                 formed for compressing the
                                                                 cotton,  and related ques-
             Dear Mr. White:                                     tions e
                       We acknowledge receipt of yo,ur request for opinion on
             the above subject matter construing the Texas Markets and Ware-
             houses Law, codified   as Articles 5562 et seq. of Vernon’s Civil
             Statutes.  Your letter   and the questions propounded to us state
             in part as follows:
                          “The attached letter  from Mr. George H. Traylor,
                    Jr., President of the Lubbock Cotton Exchange outlines
                    in detail  an apparent growing problem in the cotton
                    industry.   Briefly,  it concerns the practice  of a coot-
                    ton warehouse applying hi-density   compression to a
                    bale of cotton without the owners’ permission for the
                    sake of conserving storage space.    A compression charge
                    is then added to the storage bill.
                             “Our specific     questions       are as follows:
                           “1.  Does the Markets and Warehouses Law contain
                    a provision   which would forbid the warehouseman from
                    altering   the size or changing the original description
                    of a stored commodity without the owner’s permission?
                          “2.  If the answer to the above question is nega-
                    tive, does the law forbid a warehouseman to charge the
                    owner of stored property for a service that was per-
                    formed solely for the convenience of the warehouse?”
                             As both questions     are inter-related        we will   answer both
             questions       together.
                       The statutes pertaining    to warehouses and warehousemen
             do not contain any provisions   specifically   allowing or forbidding
             warehousemen to compress and charge for compression of cotton stored
             with them by the owners.    However, considering    the statutes as a

                                                        -1054-
Hon. John C. White,     page 2      (C-219)


whole, to be hereinafter     discussed,       we feel   the charge is an au-
thorized one 0
          Article     5570 states     in part as follows:
            “On application    of the owner or depositor     of
     the property stored in a public warehouse,,the
     warehouseman shall issue over his own signature,           or
     that of his duly authorized agent, a public ware-
     house receipt therefor,      to the order of the person
     entitled   thereto;    which receipt   shall purport to be
     issued by a public warehouse, shall bear the date
     of the day of its Issue, and shall state upon its
     face the name of the warehouse and its location,
     the description,     quantity,   number and marks of the
     property stored.       Where such receipt    is for cotton
     it shall state the class and weight, and the date
     on which it was originally       received in warehouse,
     and that it is deliverable       upon return of the re-
     ceipt properly indorsed by the person to whose
     order it was issued, and on navment of all chars s
     for storape.    and insurance.    which charnes shall Ee
     stated on the fact of the receiot.         e . .‘I (Empha-
     sis added),
           We interpret    this provision   to mean that when cotton
has been deposited for storage,       the warehouseman must issue a re-
ceipt therefor which should completely itemize all char es in
connection with the storage.       The issuance of this rece f pt by the
warehouseman and the acceptance thereof by the owner governs the
charges which the warehouseman may collect       and for which he may
claim a lien.    All charges, including any charges for compression,
must appear on the face of the warehouse receipt.         At this time
the depositor   is aware that the warehouseman proposes to charge a
fee for compression,     and therefore   he is on notice of such charge.
If the depositor    chooses to take his commodity to a warehouse not
charging the compressing fee, he is at liberty        to do so.
          We do not base our decision  on Article  55’70 entirely.
Under the terms of Article  5574 a warehouseman returns goods left
with him only after presentation  and return of the warehouse re-
ceipt “and the tender of all D oner warehouse charees unon the
pronerty represented by it Lthi receipL/.14   (Emphasis added).
           Our Uniform Warehouse Receipts Act provides in Article
5613 that the warehouse receipt      shall state the rate of storage
charges, and the liabilities     incurred for which the warehouseman
claims a lien.   Article    5638 of this Act states in part as fol-
lows t

                                     -1055-
Hon. John C. White,   page 3   (C-219)


            "Subject to the provisions     of the second succeed-
     ing article,     a warehouseman shall have a lien on goods
     deposited    or on the proceeds thereof in his hands, for
     all lawful charnes for storane and preservation       of the
     goods; &so for all lawful claims for money advanced,
     interest,    insurance,  transportation,   labor, weighing,
        on ina and other charaes and exoenses in relation
     go" szzh goods; . . .I) (Emphasis added).
            In light of the statements made above we must answer
your first    question in the negative.    We find implied authority
in the statutes discussed for the warehousemen to charge for com-
pression as it is a charge necessitated     by the large amount of
cotton to be stored by them, and further because the charge is
one specified    on the warehouse receipt.    Your second question is
also answered in the negative.
                               SUMMARY
           The issuance of a receipt by the warehouseman
     and the acceptance thereof by the owner governs the
     charges which the warehouseman may collect   and for
     which he may claim a lien.    All charges, including any
     charges for compression,   must appear on the face of
     the warehouse receipt.
                                  Yours very truly,
                                  WAGGONER CARR
                                  Attorney General         *



                                  By&<r%
FDW:wb                                   Assist&t
APPROVED:
OPINIONCOMMITTEE
W. V. Geppert, Chairman
Paul Phy
Jerrv Brock
Paul Robertson
W. 0. Shultz
APPROVED FOR THE ATTORNEY
                        GENERAL
By: Howard N. Mays



                                 -1056~